*363Order, Supreme Court, New York County (Milton A. Tingling, J.), entered July 15, 2003, which granted defendants’ motion for summary judgment dismissing the complaint for lack of a serious injury as defined by Insurance Law § 5102 (d), unanimously affirmed, without costs.
Plaintiff failed to overcome defendants’ prima facie showing of entitlement to summary judgment by providing evidence to demonstrate that the injuries she allegedly sustained in the accident resulted in a “significant limitation of use of a body function or system” (see Gaddy v Eyler, 79 NY2d 955, 957 [1992]). An expert’s conclusion that limitations in motion are permanent is not sufficient absent objective evidence of the severity of the asserted physical limitations (see Arjona v Calcano, 7 AD3d 279 [2004]; Noble v Ackerman, 252 AD2d 392, 394 [1998]). Concur—Tom, J.P., Sullivan, Williams, Friedman and Marlow, JJ.